Case 1:19-cv-00198-KD-N Document 73 Filed 04/22/21 Page 1 of 1                               PageID #: 640




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

AMERICAN NATIONAL PROPERTY,                                )
AND CASUALTY COMPANY,                                      )
     Plaintiff,                                            )
                                                           )
v.                                                         )
                                                           )   CIVIL ACTION NO. 1:19-cv-198-KD-N
                                                           )
GULF COAST AERIAL, LLC f/k/a                               )
Gulf Coast Aerial Advertising, LLC et al.,                 )
    Defendants.                                            )

                                               JUDGMENT

        In accordance with the Order granting summary judgment issued March 31, 2021 (Doc.

72), it is ORDERED, ADJUDGED and DECREED that judgment is entered in favor of Plaintiff

American National Property and Casualty Company, and against Defendants.1

        DONE and ORDERED this the 22nd day of April 2021.

                                           /s/ Kristi K. DuBose
                                           KRISTI K. DuBOSE
                                           CHIEF UNITED STATES DISTRICT JUDGE




1
  This Court’s previous Order, Doc. 30, granted Defendants’ Motions to Stay (Docs. 12, 17) “until further
order of the Court.” Accordingly, on the basis of the Court’s order on the parties’ cross motions for summary
judgment (Doc. 72), the Court sua sponte lifts the stay as to the duty to indemnify. Where a court determines
that an insurer owes no duty to defend its insured in a particular matter, that determination is necessarily
dispositive of the narrower duty to indemnify, as well. See Trailer Bridge, Inc. v. Illinois Nat'l Ins. Co., 657
F.3d 1135, 1146 (11th Cir. 2011) (“[A] court's determination that the insurer has no duty to defend requires
a finding that there is no duty to indemnify.”); Essex Ins. Co. v. Foley, 827 F.Supp.2d 1326, 1331 (S.D.
Ala. 2011) (“as recent Eleventh Circuit precedent confirms, a judicial determination of
no duty to defend compels a finding of no duty to indemnify”). Because this Court determined Plaintiff
American National Property and Casualty Company does not have a duty to defend, it necessarily does not
have a duty to indemnify. See generally (Doc. 72).



                                                       1
